




First Amendment to
Dameris Senior Executive Agreement




RECITALS


On Assignment, Inc. (the “Company”) and Peter Dameris (“Executive”) have entered
into a Senior Executive Agreement dated November 4, 2010 (the “Employment
Agreement”).  The Company and Executive desire to amend certain provisions of
the Employment Agreement pursuant to this First Amendment to the Senior
Executive Agreement (the “Amendment”), dated March 30, 2010.  For good and
valuable consideration, receipt of which is hereby acknowledged by both the
Company and Executive, the Company and Executive hereby amend the Employment
Agreement as follows:


AMENDMENT


1.    
The following sentence is added to the end of Section 1(b)(i) of the Employment
Agreement:



“Notwithstanding the foregoing, performance targets applicable to any Annual
Bonus may be determined by reference to such other performance criteria and
metrics as the Compensation Committee and Executive may mutually agree.”


2.    
The last paragraph of Section 1(b)(iii)(C) of the Employment Agreement is
deleted and replaced in its entirety by the following:



“Notwithstanding the foregoing, payment or settlement of Additional Grants, if
applicable, may be accelerated as provided in Section 1(b)(iii)(E) and (F)
below.  Subject to the foregoing requirements, Additional Grants shall be made
under a Plan and shall be paid at the time of settlement, to the extent earned,
in either (i) fully vested, freely transferable shares of Company common stock
(subject to limitations on transfer imposed under applicable law) or (ii) if
insufficient shares remain under the applicable Plan at the time of settlement
to pay any earned portion of an Additional Grant in shares of Company common
stock, then such portion of the Additional Grant shall instead be paid in
cash.   During the first ninety days of the calendar year in which such
Additional Grant is made (and, in any event, upon or prior to making the
applicable grant), the Company and Executive shall determine by mutual agreement
the performance criteria applicable to the vesting of Additional Grants
(selected from performance criteria enumerated in a Plan) and the Compensation
Committee shall, in consultation with Executive, establish in writing
performance goals applicable to each Additional Grant based on such performance
criteria and determined by reference to the thirteen-month performance period
beginning on January 1 of the year of grant, provided, that with respect to the
2010 Additional Grant only, the relevant performance period shall instead
commence on January 1, 2010 and shall continue through December 31, 2012.  Each
Additional Grant shall vest, subject to Sections 1(b)(iii)(E) and (F) below, on
February 1 of the year immediately following the year in which such Additional
Grant is made, subject to Executive’s continued employment through such February
1, in each case, as to (i) no portion of the award if the applicable performance
goals are attained at less than 90% of target, (ii) 80% of the award if the
applicable performance goals are attained at 90% of target, (iii) 100% of the
award if the applicable performance goals are attained at or above 110% of
target, and (iv) a linear pro ration between 80% – 100% of the award if the
applicable performance goals are attained between 90% – 110% of target  (for
example, an Additional Grant shall vest as to 95% of the award upon attainment
of 105% of the applicable target), 




 
 
 

--------------------------------------------------------------------------------

 
 

provided, that subject to each of Sections 1(b)(iii)(E) and (F) below, the
continued service requirement applicable to the 2010 Additional Grant shall be
satisfied by Executive’s continued employment through February 1, 2011, but
vesting of the award shall remain subject to the attainment of the applicable
performance criteria during the applicable performance period (to the extent not
previously attained).”


3.    
Section 1(b)(iii) (F)(1)(c) of the Employment Agreement is deleted and replaced
in its entirety by the following:



“(c)           Additional Grants.  Additional Grants that have vested but have
not been settled or paid as of the date of a Qualifying Termination shall be
settled or paid as soon as practicable after the February 1 immediately
following the Date of Termination, but in no event later than the March 15
immediately following such Date of Termination.   Additional Grants other than
the 2010 Additional Grant that have not vested as of the Date of Termination
shall remain outstanding and eligible to vest upon the February 1 immediately
following the Date of Termination (without the requirement of continued
employment beyond such termination) and shall vest on a pro-rated basis upon and
be paid as soon as practicable after such February 1 (but in no event later than
the March 15 immediately following such Date of Termination), in a manner
determined by multiplying amounts that would be earned under such Additional
Grant based solely on attainment of the applicable performance objectives by a
fraction, the numerator of which equals the number of days Executive was
employed by the Company from January 1 of the applicable year of grant through
the Date of Termination, and the denominator of which equals 396.  With respect
to the 2010 Additional Grant, (i) if a Qualifying Termination occurs prior to
February 1, 2011, the 2010 Award shall be treated in accordance with the
immediately preceding sentence (with attainment of the performance objectives
measured through February 1, 2011), and (ii) if a Qualifying Termination occurs
on or after February 1, 2011 (but prior to February 1, 2013), the 2010
Additional Award shall be settled or paid based on actual performance through
the Date of Termination, subject to Section 1(g) below, as soon as practicable
after the February 1 immediately following the Date of Termination, but in no
event later than the March 15 immediately following the Date of Termination.
 
4.    
Section 1(b)(iii) (F)(2) of the Employment Agreement is deleted and replaced in
its entirety by the following:



“(2)           Termination for Cause; Resignation Other Than for Good
Reason.  If Executive’s employment is terminated by the Company for Cause or due
to Executive’s resignation other than for Good Reason, (a) all LTIP Awards other
than the 2010 Additional Grant that have not vested as of the Date of
Termination shall terminate, (b) all LTIP Awards other than Additional Grants
that have vested prior to the Date of Termination, but have not been settled or
paid as of the Date of Termination (if applicable) shall, subject to Section
1(g) below, be settled or paid as soon as practicable after the Date of
Termination, but in no event later than the March 15 immediately following such
Date of Termination, (c) all LTIP Awards that are Additional Grants other than
the 2010 Additional Grant and have vested prior to the Date of Termination, but
have not been settled or paid as of the Date of Termination (if applicable),
subject to Section 1(g) below, shall be settled or paid as soon as practicable
after the February 1 immediately following the Date of Termination, but in no
event later than the March 15 immediately following the Date of Termination and
(d) with respect to the 2010 Additional Grant (i) if such termination occurs
prior to February 1, 2011, the 2010 Additional Grant shall terminate, and (ii)
if such termination occurs on or after February 1, 2011 (but prior to February
1, 2013), the 2010 Additional Award shall be settled or paid based on actual
performance through the Date of Termination, subject to Section 1(g) below, as
soon as practicable after the February 1 immediately following the Date of
Termination, but in no event later than the March 15 immediately following the
Date of Termination.
 


 

 


|
 
 

--------------------------------------------------------------------------------

 





 


******************


The modifications to the Employment Agreement contained in this Amendment shall,
except as expressly provided otherwise herein, take effect from and after the
date of this Amendment.  Except as expressly provided herein, all terms and
conditions of the Employment Agreement shall remain in full force and effect.




IN WITNESS WHEREOF, Executive and the Company have executed this Amendment as of
the date first above written.





 
EXECUTIVE
 
/s/Peter Dameris
Peter Dameris
 
 
On assignment, Inc.
 
By:  /s/Jeremy Jones
Its:  Jeremy Jones, Chairman of the Board
 
 
 






 


|
 
 

--------------------------------------------------------------------------------

 
